DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2017/0322918) in view of Yamazoe et al. (US 2014/0344717).
Regarding claims 1, 11 and 16, Watanabe discloses a system and method comprising one or more processors 604 configurable to execute instructions stored in non-transitory computer reader storage media 610 (paragraph 63, lines 7-11:  “instructions may be read into main memory 606 from another non-transitory computer-readable medium, such as storage device 610. Processing of the instructions contained in main memory 606 by processor 604 causes performance of the functionality described herein.”), the instructions comprising: 
generating a digital sticky note (virtual sticky 110 in FIG. 1 (paragraph 28, lines 6-7:  “digital computer instructions configured to generate the virtual sticky 110.”) to be stored in 
wherein a coordinate location indicates where a digital sticky note should be displayed within a file (paragraph 45, lines 17-19:  “the virtual sticky 110 is automatically displayed at the position corresponding to the coordinates entered into the virtual sticky control panel 420.”); and
aggregating data (paragraph 23, lines 4-5:  “The programmed logic is programmed to automatically generate summary data”) to be stored in connection with the digital sticky note (virtual sticky 110) (paragraph 48, lines 1-3:  “the virtual sticky 110 and its corresponding summary data may be stored at a location associated with the electronic document 108.”), wherein the data comprises information applicable to the coordinate location (the summary data comprises information applicable to the coordinate location since it is stored at that location). 
Watanabe fails to disclose storing a coordinate location in connection with the digital sticky note.
However, in an analogous art, Yamazoe discloses storing a coordinate location (XY coordinates) in connection with a digital sticky note (paragraph 32, lines 38-40:  “The coordinates field 1485 stores the position of that sticky information on the board (XY coordinates on the board, for example).”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Watanabe by incorporating this feature taught in Yamazoe for the purpose of allowing a user to easily retrieve the digital sticky note.
Regarding claims 2 and 12, Watanabe discloses receiving an indication to generate the digital sticky note at the coordinate location, wherein the indication is received from one or more of: a user providing a computer-implemented instruction; or a neural network trained to 
Regarding claims 3 and 13, Watanabe discloses that aggregating the data comprises aggregating one or more types of data selected from a group comprising: an image, a video stream, a hyperlink, media available via a hyperlink, text, an inspiration board, a numerical entry, a geographic location coordinate, or a budget (paragraph 36, lines 10-14:  “Other types of summary data may be based on generating a summary of textual attributes where specific words or symbols are identified within an attribute and are then summarized by displaying summary text that conveys specific summary information for the data items.”). 
Regarding claims 4 and 14, Watanabe discloses connecting the digital sticky note to an application program interface (API) such that a user may communicate with the API by way of the digital sticky note (paragraph 46, lines 27-29:  “the virtual sticky control panel 420, from FIG. 4 may include graphical interface controls that allow the user to toggle the display of the virtual sticky 110.”). 
Regarding claims 10 and 20, Watanabe discloses displaying the digital sticky note on a rendering of the file, wherein the digital sticky note comprises an icon that can be selected by a user to display the aggregated data (paragraph 45, lines 20-21:  “the virtual sticky control panel may be accessed from the virtual sticky 110 itself using a virtual sticky control panel icon.”  Paragraph 55, lines 5-10:  “Formatting options may be accessible from the virtual sticky control panel icon 425, the virtual sticky control panel 420, and/or the display control panel 310. For example, if the user wanted to change the orientation of the summarized data table 510, the user may use the virtual sticky control panel 420 to change the row and column orientation”).

Allowable Subject Matter
Claims 5-9, 15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  receiving an image to be stored in connection with the digital sticky note at the coordinate location; receiving an indication that a texture object displayed in the image should be associated with the coordinate location; and providing the image to a neural network trained to determine an identity of the texture object displayed in the image, as in claims 5 and 15; wherein the file comprises a three-dimensional model of a space, and wherein the method further comprises providing the three-dimensional model of the space to a user such that the user can select the coordinate location by selecting an object within the three-dimensional model, as in claims 7 and 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917.  The examiner can normally be reached on weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646